760 A.2d 777 (2000)
165 N.J. 520
In the Matter of Charles M. RADLER, Jr., an Attorney at Law,
Supreme Court of New Jersey.
November 1, 2000.

ORDER
This matter having been duly presented to the Court, it is ORDERED that CHARLES M. RADLER, JR., of FORDS, who was admitted to the bar of this State in 1983, and who was suspended from the practice of law for a period of three months effective August 1, 2000, by Order of this Court dated July 6, 2000, be restored to the practice of law, effective immediately.